UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4472
VICTOR G. PINEDA,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-862)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bradley D. Churdar, Charleston, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Robert H. Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PINEDA
                               OPINION

PER CURIAM:
   Victor Pineda pled guilty to distributing 249 grams of methamphet-
amine in violation of 21 U.S.C. § 841(a), (b)(1)(B) (2000), and was
sentenced to a term of sixty months imprisonment. His attorney has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
raising as a potentially meritorious issue the district court’s refusal to
find that Pineda was a minimal or minor participant in the offense,
U.S. Sentencing Guidelines Manual § 3B1.2 (2001), but asserting that
in his view there are no meritious issues for appeal. Pineda has been
informed of his right to file a pro se supplemental brief, but has not
filed a brief. We affirm the conviction and sentence.
   The defendant has the burden of demonstrating that he is entitled
to a mitigating role adjustment. United States v. Akinkoye, 185 F.3d
192, 202 (4th Cir. 1999). Pineda maintained at sentencing that he had
been a mere courier. A courier is not automatically awarded a minor
or minimal role adjustment, United States v. Withers, 100 F.3d 1142,
1147 (4th Cir. 1996), and here the sentencing court had before it evi-
dence from intercepted telephone calls in which Pineda negotiated the
sale of the methamphetamine to Armando Garcia, who then sold it to
an undercover officer. This evidence did not support Pineda’s claim
that he was only a courier. We thus conclude that the district court did
not clearly err in finding that a mitigating role adjustment did not
apply.
   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                             AFFIRMED